BLATCHFORD, District Judge.
The petition in bankruptcy was regular on its face. On the papers before the court the order for substituted service by publication was properly made. Service was so made. On the return day the debtor did not deny the allegation aB to the number or amount of petitioning creditors by a statement in writing to that effect. Proof of service by publication being made, and the court being satisfied on the evidence then before it that the requirement of the statute as to the number and amount of petitioning creditors had been complied with, the court so adjudged, and that judgment is contained in the order of adjudication, which finds that the facts set forth in the petition are true, one of which facts is the allegation as to the number and amount of petitioning creditors. The statute declares that such judgment shall be final. Certainly it is final in the absence of fraud or collusion. No fraud or collusion is shown in this case. It is not denied that the bankrupt had carried on business within this district for the period requisite to give this court jurisdiction of the case. Jurisdiction by such carrying on of business is alleged in the petition. The allegation that the petitioning creditors knew, when the petition was filed, that the proper number dnd amount of creditors had not joined in it is not sustained.
The motions to vacate the adjudication are denied, and the motion of the bankrupt for leave to interpose an answer is denied.